DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/20/21 have been fully considered and are persuasive. However further consideration is made in view of Monette in view of Brophy and newly cited Glasser to teach the amended limitation “based on a number of transactions”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claim 1-3, 7, 9-3, 10-11, 13, 15, 18-19 rejected on the ground of nonstatutory double patenting as being unpatentable over Monette (Pub No 20080228932) further in view of Brophy (Pub No 20030055974) and Glasser (Pub No 20110106961).

Regarding claim 1 and 9,
Monette teaches an apparatus for classifying content in one or more transactions, comprising: 
(interpreted as The message positively identifies a relevant service template 300, for production of the service flow management set 400, by use of the combination of the server address 310, the protocol identifier 330, and the optional server port 320, or by use of the service template identifier. The message comprises the user device address and may comprise the optional port number, see para [0039]. Thereafter, data traffic in the form of packets is exchanged in a service flow established between the server 500 and the user domain 120, through the access domain node 600, see para [0042]).
 a multimedia session generator configured to generate a multimedia session (interpreted as the access domain node produces the service flow management set 400 by adding the user device address and optional port number, as the user address 460 and the optional user port 470, to the content of the service template 300, see para [0039]).
and a traffic processing and policy enforcement unit configured to apply traffic management to the first multimedia session based upon the classification. (interpreted as Any data packet having source and destination addresses, or protocol type, or optionally ports, not matching any service flow management set 400 of the access node 600 would be handled according to manners known in the prior art, for example transferred through the access node 600 in best effort mode. At step 520, the access domain node 600 verifies that the data packet can be forwarded as is, modified, or deleted, according to the policies, see para [0043]).

 	Brophy teaches a multimedia classifier configured to classify the content associated with a first multimedia session based on the multimedia session object; (interpreted as Upon establishing the presence of a session object for the customer associated with the communications event, the process 140 proceeds to step 148 wherein the information contained within or managed by the instantiated session object, which can include information as to how a customer wishes to handle a communications event, is processed to determine the type of service that should be activated, see para [0077]).
 It would have been obvious to one of ordinary skill in the art to combine the multimedia session taught by Monette with the multimedia session object taught by Brophy since it would have been a simple modification provided expected results of using a session object for categorizing transmissions to improve efficiency.
 However they do not teach based on a number of transactions;
 Glasser teaches based on a number of transactions; (interpreted as At about T-1, the content delivery system can determine that the number of requests exceeds a threshold such that multicast content delivery can be more efficient that unicast content delivery. At 410, the client system can send a request to the content delivery system. At 412, the content delivery system can notify the client to join a multicast group to receive the updated content, see para [0030]).
It would have been obvious to one of ordinary skill in the art to combine the classifying taught by Monette in view of Brophy with the classifying by number of transactions taught by Glasser since it would have been a simple modification provided expected results of using one classification method for another to classify content for use an optimal protocol (e.g. unicast or multicast).


Regarding claim 2 and 10 and 18,
Monette in view of Brophy and Glasser teaches the apparatus of claim 1, wherein the applied traffic management includes at least one of blocking, rate limiting, and lossless and lossy data compression (interpreted as when a user device sends many large packets intended for the server, the AN being the first node receiving those large packets may apply a filtering policy and delay or drop some of the packets, thereby preventing overloading the AEN and the server. The AN may favorably apply uplink policies while the AEN applies downlink policies, see para [0046]. Also see uplink/downlink bandwith, see Monette para [0050]). 

Regarding claim 3 and 11,
Monette in view of Brophy and Glasser teaches the apparatus of claim 1, further comprising a multimedia detector configured to detect the presence of multimedia content in the one or more transactions, prior to the detection of the boundaries by the transaction boundary detector (interpreted as At step 506, a user of the user domain 120 initiates a request for subscribing to one or more selected services. A message is sent towards the server 500, possibly transmitted through the access domain node 600. The message comprises an identity of the user, corresponding to an identity of the user domain 120, and a list of selected services. Examples of services may comprise Video-On-Demand (VOD), or Voice over IP (VoIP). At step 508, the server 500 stores subscription information for the user domain 120 and the selected services, see Monette para [0038])

Regarding claim 7 and 15,
(interpreted as The message positively identifies a relevant service template 300, for production of the service flow management set 400, by use of the combination of the server address 310, the protocol identifier 330, and the optional server port 320, or by use of the service template identifier. The message comprises the user device address and may comprise the optional port number, see para [0039]. Thereafter, data traffic in the form of packets is exchanged in a service flow established between the server 500 and the user domain 120, through the access domain node 600, see Monette para [0042]).

Regarding claim 5 and 13 and 19,
Monette in view of Brophy and Glasser teaches the apparatus of claim 1, wherein detecting the boundaries comprises: acquire data that is request data or response data, the request data being included in the one or more requests from the client or the source and the response data being included in the one or more corresponding responses from the first server or the first destination; (interpretd as uplink traffic/packet and downlink traffic/packet, see para [0043] fig. 5)
 determine whether the acquired data is request data or response data; if the acquired data is request data, determine whether an active request object is open (interpreted as For example, an uplink data packet sent from the user domain 120 at step 518 arrives at the access domain node 600, containing a source address of the user, a destination address of the server 500, a protocol type and, optionally, a source port of the user and a destination port of the server 500. The access domain node 600 identifies the proper service flow management set 400 by matching the protocol identifier 330 and the user and server addresses and the optional ports contained therein with the received source and destination addresses, protocol type and optional ports, see Monette para [0043]. Object is open is interpreted as the service flow management set 400)); and 
 if the acquired data is response data, determine whether an active response object is open (interpreted a packet containing VOD data is sent from the server 500, in the downlink direction, at step 524. At step 526, the access domain node applies policies from a service flow management set 400 that matches addresses, protocol type and optional ports contained in the packet of VOD data, and that comprises policies for VOD service, see Monette para [0043])).


 Claim 4, 12 rejected on the ground of nonstatutory double patenting as being unpatentable over Monette (Pub No 20080228932) further in view of Brophy (Pub No 20030055974) and Lee (Pub No 20140258456).

Regarding claim 4 and 12,
Monette in view of Brophy and Glasser teaches the apparatus of claim 1, however does not teach wherein the transaction boundary detector is configured to detect boundaries based on at least one of a closed TCP connection or an idle time between consecutive transactions.
 	Lee teaches wherein the transaction boundary detector is configured to detect boundaries based on at least one of a closed TCP connection or an idle time between consecutive transactions (interpreted as Referring to FIG. 6, if the UE 110 closes a TCP session to the content server 150 through the GW 130 in operation 601, the GW 130 may delete TCP Proxy Entry in operation 603, and provide information about stop of the detected application session to the policy server 140 in operation 605. The GW 130 may report, to the policy server 140, the information (e.g., time, scheduling policy index, applied packet count and the like) about scheduling which has been performed on the session, see para [0043]).
It would have been obvious to one of ordinary skill in the art to combine the boundary detector taught by Monette with the identifying traffic based on sizes as taught by Lee to identify traffic for traffic management. 


Claim 6, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over Monette (Pub No 20080228932) further in view of Brophy (Pub No 20030055974) and Sonnier (Pub No 20070280125).

Regarding claim 6 and 14,
Monette in view of Brophy and Glasser teaches the apparatus of claim 1, however they do not teach further comprising a transaction identifier configured to, prior to the multimedia session generator generates the multimedia session object: identify specific transactions in the one or more transactions based on the sizes of the specific transactions. 

 Sonnier teaches further comprising a transaction identifier configured to, prior to the multimedia session generator generates the multimedia session object: identify specific transactions in the one or more transactions based on the sizes of the specific transactions (interpreted as The recognizable characteristics 210 may comprise, for example, an expected value, or a range of values, for each of the criteria 206 corresponding to the particular type of traffic to be detected. For instance, in the case of identifying VoIP traffic, the recognizable characteristics 210 may comprise a range of packet sizes (e.g., about 50 to 150 bytes), a bit rate (e.g., about 64 Kbps), and/or an inter-packet gap size (e.g., about 20 ms), see para [0027]).
 It would have been obvious to one of ordinary skill in the art to combine the system taught by Monette with the identifying traffic based on sizes as taught by Sonnier to identify traffic for traffic management. 

Allowable Subject Matter
Claim 8, 16, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/OMER S MIAN/Primary Examiner, Art Unit 2461